DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 1/26/2021, are acknowledged.   Claims 11, 16, 17, 22, 23, 28, 29 and 31-33 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and/or it does not consider the application of newly cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 17, 22, 23, 28, 29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites “thereby form a DNA extraction solution containing DNA from the whole blood specimen and cellulose acetate in an amount insufficient to substantially inhibit DNA yield when extracted by the silica column or functionalized magnetic bead-based DNA isolation techniques.”  This is considered a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.   Further, it is a vice of functional claiming "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty." General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).  Such is the case here where Applicant submits that “GITC as a dissolution media for CA nanofibers” is not novel, see Reply at page 9, yet seeks to distinguish its alleged invention comprising the same materials using functional language.
Claims 16, 17, 22, 23, 28, 29 and 31-33 are indefinite insofar as they depend on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanselle et al. (US 2010/0317051) in view of Ensor et al. (US 2012/0045752 A1) as further evidenced by the Material Safety Data Sheet of Buffer AVL from QIAGEN GmbH (hereinafter 'QIAGEN').  TWI 376440 B to Taiwan Textile Res Inst (hereinafter TTRI) and Bozenbury JR., et al.(US 2005/0288616).
Regarding claim 11, Hanselle et al. “relates to a system for collecting a biological sample comprising . . . a solid matrix on which said biological sample is deposited . . . wherein said solid matrix is at least partially transferrable into a liquid or dissolved state.”  Abstract.  Biological samples include blood.  See para. [0004].  Example 1 demonstrates extraction of DNA from a See para [0136].  This reads on “within about 15 minutes without agitation at about 20 ºC.” As further evidenced by QIAGEN, Buffer AVL from QIAGEN contains a dissolution effective amount of guanidinium isothiocyanate (Buffer AVL comprising 50-100 percent of guanidine thiocyanate (guanidinium isothiocyanate); page 1).   Hanselle et al. 
Hanselle et al. further teaches that:
As chaotrope, guanidinium salts are preferred, whereby guanidinium isothiocyanate or guanidinium hydrochloride are particularly preferred. The at least one chaotrope is preferably present in solution, preferably in aqueous solution, at a concentration within the range from 0.01-15 (mol/1), preferably 1 to 6 M (mol/1), more preferably within the range from 2 to 5.9 M, even more preferably within the range from 3 to 5 .8 Mand most preferably within the range from 4 to 5. 7M.

Para. [0067].  
Although Hanselle et al. does not teach without agitation, since the product appears to be substantially similar because its materials are similar, if not the same, it is presumed that if the sample of Example 1 was not gentle agitated it would have dissolved within about 15 minutes without agitation because the gentle agitation speed up the dissolution of the cellulose acetate.  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).

Ensor discloses cellulose acetate fibers are cellulose acetate nanofibers.  Ensor teaches that they fibers may be electrospun to provide high surface area environment with tunable surface chemistries to facilitate collection and retention of biological particles.  See para. [0077].   Ensor also discloses wherein cellulose acetate nanofibers are in the form of a nonwoven or woven structure (cellulose acetate nanofibers are electrospun into a nonwoven fibrous mat; paragraphs [0092], [0112]). “[F]ibers in the fibrous material or the fiber mat have an average diameter . . . less than 500 nm or less than 300 nm, or less than 200 nm.”  Para. [0205].  
Neither Hanselle et al. nor Ensor disclose that the cellulose acetate nanofibers are electrospun from a solution comprising 5 to 50 % wt/vol of cellulose acetate having a weight average molecular weight of from about 30,000 to about 300,000 g/mol. 
TTRI discloses wherein cellulose acetate nanofibers are electrospun from a solution comprising 5 to 50 percent wt/vol of cellulose acetate having a weight average molecular weight of from about 30,000 to about 300,000 g/mol (cellulose acetate nanofibers are electrospun from a solution comprising 0.01-20 wt percent (approximately the range of wt/vol percent for a dilute solution) of cellulose acetate having a molecular weight (approximately the range of weight average molecular weight when the polydispersity index is close to 1) of 20,000-35,000 g/mol; abstract; claims 1,3). 
Neither Hanselle et al., Ensor nor TTRI teach wherein the device comprises less than 50 mg of the cellulose acetate nanofibers. 

It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention, to have modified the biological specimen recovery material, as previously disclosed by Hanselle, in order to have provided cellulose acetate fibers are cellulose acetate nanofibers, as previously disclosed by Ensor, for providing cellulose acetate nanofibers in the form of a nonwoven or woven structure with high surface area environment with tunable surface chemistries to facilitate collection and retention of biological particles.  Further, it would have been prima facie obvious to a person of ordinary skill in the art to have modified the biological specimen recovery material, as previously disclosed by Hanselle, in order to have provided wherein cellulose acetate nanofibers are electrospun from a solution comprising 5 to 50 percent wt/vol of cellulose acetate having a weight average molecular weight of from about 30,000 to about 300,000 g/mol, as previously disclosed by TTRI, for optimizing the electrospinning solution of cellulose acetate to obtain nanofibers with a uniform size. Further, ot would have been prima facie obvious to a person of ordinary skill in the art to have modified the specimen collection device, as previously disclosed by Hanselle, in order to have provided wherein a device comprises less than 50 mg of cellulosic fibers, as previously disclosed by Bozenbury JR., for providing a sampling swab that possesses absorption/adsorption and desorption properties suitable for use trace analyte sample collection (Bozenbury JR.; abstract).

See para. [0057].   
Regarding claim 22, TTRI discloses wherein cellulose acetate nanofibers are formed of electrospun cellulose acetate having between 20 and 50 percent acetylation (cellulose acetate nanofibers are formed of electrospun cellulose acetate having between 20 and 80 wt percent acetylation; abstract; claim 5). 
Regarding claim 23, Hanselle discloses a method to obtain a biological sample (a method of using a swab comprising a solid matrix to obtain a biological sample without disintegration of biomolecules; example 1; claim 1) comprising: (a) providing a biological specimen recovery material comprising cellulose acetate fibers containing a biological sample to be analyzed (providing a swab that comprises a solid matrix comprising cellulose acetate fibers containing a biological sample to be analyzed; paragraphs [0096]-[0097]; claim 1); and (b) dissolving the cellulose acetate fibers by bringing the fibers into contact with a dissolution liquid comprising an effective amount of guanidinium isothiocyanate, GITC, to dissolve the cellulose acetate fibers and thereby recover the biological specimen (dissolving the swab containing cellulose acetate fibers in a liquid of Buffer AVL from QIAGEN, which comprises an effective amount of guanidinium specimen salt to dissolve the cellulose acetate fibers, and thereby recover the biological sample; paragraphs [0096]-[0097]; claim 1). Hanselle does not disclose the cellulose acetate fibers are cellulose acetate nanofibers. However, Ensor discloses cellulose acetate fibers are cellulose acetate nanofibers (a bioparticle collection device comprising a fiber mat comprising cellulose acetate fibers (nanofibers) having an average diameter of less than 1 micron; abstract; paragraphs [0092], [0205]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed 
Regarding claim 28, Hanselle and Ensor, in combination, disclose the method according to claim 23, but Hanselle does not disclose wherein the cellulose acetate nanofibers are formed of cellulose acetate having between 20 and 50 percent acetylation. However, TTRI discloses wherein cellulose acetate nanofibers are formed of electrospun cellulose acetate having between 20 and 50 percent acetylation (cellulose acetate nanofibers are formed of electrospun cellulose acetate having between 20 and 80 wt percent acetylation; abstract; claim 5). 
Regarding claim 29, Hanselle and Ensor, in combination, disclose the method according to claim 23, and Hanselle further discloses wherein step (a) comprises (al) providing a swab which includes the cellulose acetate fibers (providing a swab which includes cellulose acetate fibers: paragraph [0096]), and (a2) bringing the fibers of the swab into contact with a target location so that the biological specimen is captured by the fibers of the swab (using the cellulose acetate fibers in the form of the swab to obtain buccal swabs (biological specimen) from a human (contacting with a target location); paragraph [0096]). Hanselle does not disclose the cellulose acetate fibers are cellulose acetate nanofibers. However, Ensor discloses cellulose acetate fibers are cellulose acetate nanofibers (a bioparticle collection device comprising a fiber mat comprising cellulose acetate fibers (nanofibers) having an average diameter of less than 1 micron; abstract; paragraphs [0092], [0205]). It would have been obvious to a person of ordinary 
Regarding claim 31, Hanselle and Ensor, in combination, disclose the kit according to claim 30, and Hanselle further discloses wherein the dissolution liquid comprises up to about 99 wt. percent of a primary alcohol (the kit comprising liquids and solvents including buffer AVL and ethanol (a primary alcohol) with a mixing ratio of 1:1 by volume, where the content of ethanol is calculated to be about 40 wt percent (ethanol having a density of 0.789 g/cm3 at 20 degrees C); paragraph [0097]; claim 8). As further evidenced by QIAGEN, 
Buffer AVL from QIAGEN has a density of 1.138 g/cm3 at 20 degrees C (Buffer AVL has a density of 1.138 g/cm3 at 20 degrees C; page 3).
	Regarding claim 32, Hanselle and Ensor, in combination, disclose the kit according to claim 31, and Hanselle further discloses wherein the primary alcohol is at least one selected from the group consisting of methanol, ethanol and propanol (the primary alcohol is ethanol; paragraph [0097]; claim 8).	
Regarding claim 33, Hanselle and Ensor, in combination, disclose the method according to claim 23, and Hanselle further discloses wherein step (b) comprises immersing the biological specimen recovery material in the dissolution liquid to dissolve the cellulose acetate fibers thereof (dissolving (immersing by default) the swab (biological specimen recovery material) in the dissolution liquid of Buffer AVL to dissolve the cellulose acetate fibers thereof; paragraph [0097]; claim 1). Hanselle does not disclose the cellulose acetate fibers are cellulose acetate .


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.